DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 and 5/17/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment 

Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
Applicant’s argument center on the newly amended clam language “wherein the specification is a data structure” by the lack teaching of such claim language. An updated search the Examiner view Ward et al (US 8,218,625) teaches the new amendment in combination with Spencer et al. (US 2010/0115462 A1). Please view the Office Action below for further detail. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, similarly claims 19 and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, similarly claims 19 and 20, newly amended with “wherein the specification is a data structure” is view as failing to comply with the written description requirement.
	A review of the instant invention’s specification regarding the word “specification” as specification 214 is mention in 0039, 0044, 0045, and 0111, where in NONE of these cited paragraphs include the keyword “specification” associated or define in terms with/of “data structure”. The key phrase “data structure” is only mentioned in paragraphs 0077 associated with exposure parameter of the camera module 330 and NOT associated with “specification” and such view as failing to comply with the written description requirement.

	Regarding definition of “specification” the Examiner refer to paragraph 0111 as best to describe “specification” as processing code (and/or created specification etc.) or basically an algorithm. Examiner interpret Data Structure is about organizing and managing data effectively such that we can perform specific operation efficiently, while Algorithm/processing code is a step-by-step procedure to be followed to reach the desired output. Examiner will use this basis for viewing when address to “specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11-18  of U.S. Patent No. 9218662 B1 (US 14535285 A1) in view of Ward et al (US 8,218,625). 
As to claim 1, and 19-20: 
a server for (claim 1 line 2), receiving an image package including one or more images (claim 1, lines 3-4);
metadata associated with the one or more images (claim 1, lines 5-6); 
analyze the image package (claim 1, lines 17-18); 
create a specification based on the one or more image and metadata (claim 1, lines 33-38), 
create a revised image package based on the analysis and the specification (claim 1, 19-21 adding filters or lines 29-32, generating image), wherein the revised image package includes at least two of (claim 1 lines 44): 
code for blending the generated image (claim 16), code for processing the one or more images (claim 1, lines 45-46), or code for a web application associated with the one or more images (claim 1, line 7, 13-14, 47); and 
send the revised image package to at least one client (claim 1, line 49).
Spencer teaches all the subject matter above but not the following which is taught by Ward et al (US 8,218,625):
wherein the specification is a data structure (0047 teaches algorithm/specification applied to image data to prefer HDR, where HDR is a data structure).
Spencer and Ward et al are both in the field of image analysis, especially in exchanging of images (Ward et al 0007) such that the combine outcome is predictable. The motivation constitutes applying a known technique (i.e. data structure such as HDR (high dynamic range)) to know devices and/or method (i.e. encoding or decoding for reconstruction such as HDR data structure) ready for improvement to yield predictable results. As to claims 19-20, the claims are similarly rejected as the claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2010/0115462 A1, a reference of record, hereinafter Spencer) in view of Ward et al (US 8,218,625).

receiving an image package including one or more images ([0048], receiving image chain);
metadata associated with the one or more images ([0066]-[0067],[0072]-[0074]); 
analyze the image package ([0017]-[0018]);
create a specification based on the one or more images and metadata ([0045]-[0052], [0066]-[0067], [0073]-[0076] note that the specification is shown in [0047]-[0048] and [0051]-[0052], see also argument);
create a revised image package based on the analysis and the specification ([0017]-[0018], [0045]-[0052], [0055]-[0057]) includes a generated image /blending images based on one or more images ([0047]-[0049], [0055]-[0057], [0066]-[0067],  note that when you create a revised image package for either blending, scale  or compositing two images generates a new image), wherein the revised image package includes at least two of : 
code for blending the generated image ([0048]-[0049], the code is inherent), code for processing the one or more images ([0056]-[0058]), or code for a web application associated with the one or more images ([0060]-[0063]).
Spencer teaches all the subject matter above but not the following which is taught by Ward et al (US 8,218,625):
wherein the specification is a data structure (0047 teaches algorithm/specification applied to image data to prefer HDR, where HDR is a data structure).
Spencer and Ward et al are both in the field of image analysis, especially in exchanging of images (Ward et al 0007) such that the combine outcome is predictable. The motivation constitutes applying a known technique (i.e. data structure such as HDR (high dynamic range)) to know devices and/or method 
As to claims 19: Spencer teaches computer program product comprising computer executable instructions stored on a non-transitory computer readable medium (claim 16 teaches storage medium) that when executed by a processor (figure 7 and 0082 teaches use of processor device 15) instruct the processor to.
As to claim 20: Spencer teaches the method (abstract teaches system and method to carry the invention).
Claim 2: Spencer further discloses that the apparatus of Claim 1, wherein the apparatus is operable such that the analyzing includes at least one of creating at least one image, creating a high dynamic range (HDR) image, or processing the one or more images ([0053]-[0055], [0070]-[0076]).
Claim 3: Spencer further discloses that the apparatus of Claim 1, wherein the apparatus is operable such that the code includes at least two images ([0046]-[0049], [0051]).
Claim 4:  Spencer further discloses that the apparatus of Claim 1, wherein the revised package sent to the one client includes code to push the web application associated with the one or more images to a recipient ([0060]-[0063], [0066]-[0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spencer in view of Labour et al. (US 2010/0118038 A1, a reference of PTO 1449, hereinafter, Labour).
Claim 7, Spencer further discloses the revised package with created image, but does not mention vector graphics or reference one or more asset not stored in the server. 
Labour, in an analogous environment, further discloses that the apparatus of Claim 1, wherein the apparatus is operable such that the revised package includes at least one of providing access to code created for rendering vector graphics in a web application, or providing access to a created resulting image which references one or more assets not stored on the server (Fig. 1, [0008]-[0014], [0029]-[0043], [0051]-[0055]).
  KSR, 550 U.S., at 417.
Claim 8-9, the combination of Spencer and Labour further discloses that the apparatus of Claim 7,
wherein the apparatus is operable such that the revised image package includes providing access to a created resulting image (Spencer, [0048]-[0049], [0055]-[0057]), which references one or more assets not stored on the server, and includes the one or more assets are stored locally on a mobile device as well as in the server ([0026]-[0036],[0039]-[0043],  [0071]-[0076]).
Claim 10, the combination of Spencer and Labour further discloses that the apparatus of Claim 1,
wherein the apparatus is operable for generating a generated  image based on the one or more images, the resulting image being stored on the server (Spencer, [0048]-[0049], [0055]-[0057], Labour, Fig. 1 and 3 9[0071]-[0076]).
Claim 11, Labour further discloses that the apparatus of Claim 1, 
wherein the apparatus is operable for constructing two or more versions of a web application associated with the revised image package([0053]-[0064], [0068]-[0076]).
s 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Labor and Spencer in view of Knibbeler (US 2014/0210847 A1, a reference of PTO 1449, hereafter Knibbeler)
	As to claim 16, the combination of Spencer and Labour does not mention HDR, which is well known in the art.
Knibbeler, in an analogous environment, further discloses that the apparatus of Claim 1, wherein the apparatus is operable such that the analyzing the one or more images includes correcting white balance, correcting exposure levels, creating a high dynamic range (HDR) image, setting a black point, setting a white point, performing a function, or adjusting a HDR strength ([0041], [0096], [0292]-[0311]).
The knowledge that creating HDR image object is a desirable way to subject that would have been within the skill in the art, as evidenced by Knibbeler.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the well-known elements of Knibbeler with the well-known technique in image processing of the combination Spencer and Labour because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claims 12-14, Labour does not mention paying account or user account (free or pay), which is well known in the art.
Examiner takes Official Notice that those features are well known in the art.
The knowledge that utilizing paying or free user account is a desirable way to subject that would have been within the skill in the art, as evidenced by Official Notice.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the well-known elements of Official Notice with the well-known technique in image processing of the   Id., at 417.
As to claim 15, Labour further discloses that the apparatus of Claim 11, wherein the apparatus is operable such that each version of the web application provides a different set of features, at least in part, by which the one or more images are capable of being manipulated utilizing the web application ([0053]-[0055],[0068]-[0076]).
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Labour, Spencer and Knibbeler, further in view of Kishino et al.  (US 2014/0043628 A1, a reference of PTO 1449, hereafter Kishino)
As to claim 5, Labour does not mention sliding indicia which is well known in the art.
Kishino, in an analogous environment, further discloses that the apparatus of Claim 4, wherein the apparatus is operable such that sliding indicia is displayed utilizing the web application and the one or more images are blended based on a first aspect, in response to the sliding indicia being manipulated by a user (Fig. 21).
The knowledge that utilizing a sliding indicia to adjust black point/whit point is a desirable way to subject that would have been within the skill in the art, as evidenced by Kishino.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the well-known elements of Kishino with the well-known technique in image processing of the combination of the combination of Labour and Knibbeler because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.

As to claims 17 and 18, Knibbeler further discloses the apparatus of Claim 16, wherein the apparatus is operable such that analyzing the one or more images includes setting a black point, and the apparatus is further operable such that the black point/white is capable of being adjusted based on input by a user (Fig. 21, [0008], [0054]-[0059], [0086]-[0090]).
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663